ALLOWABILITY NOTICE

Allowable Subject Matter

Claims 2, 4, 7-17, 21 and 22 are allowed.

Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 22: The primary reason for the allowance of the claim 22 is the inclusion of the limitation “…such that a top surface of the gate dielectric layer on the sidewall surface and a top surface of the protective layer on the gate dielectric layer are lower than a top surface of the first dielectric layer, and a top surface of the first dielectric layer is exposed…” and “… removing the sacrificial layer and the protective layer, wherein: the protective layer is sandwiched between the gate dielectric layer and the sacrificial layer before the protective layer and the sacrificial layer are removed… “, whereas, when combined with the remaining limitations, is not found in the prior art references.

Claims 2, 4, 7-17 and 21 are allowed by virtue of each claim’s respective dependency upon allowable, independent claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Charles N. Ausar-El/
Examiner
Art Unit 2819
11/24/2021



/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819